FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50382

               Plaintiff - Appellee,              D.C. No. 3:08-cr-00711-JLS

  v.
                                                  MEMORANDUM *
FRANCISCO DE LA CONCHA-
OCAMPO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Francisco De La Concha-Ocampo appeals from the 42-month sentence

imposed following his guilty-plea conviction for attempted entry after deportation,

in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      De La Concha contends that the district court erred by declining to give a

theory of defense jury instruction. This contention lacks merit. The instruction

given by the district court covered De La Concha’s theory of defense because it

instructed the jury that he must have intended to cross the border to be free to go at

large within the United States. Thus, the district court’s failure to give De La

Concha’s requested instruction also did not impair his ability to present a defense.

See United States v. White, 974 F.2d 1135, 1139 (9th Cir. 1992); see also United

States v. Lombera-Valdovinos, 429 F.3d 927, 928-29 (9th Cir. 2005).

      AFFIRMED.




                                           2                                    09-50382